Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0365886 to Hoshina (“Hoshina”) in view of U.S. Patent No. 7,803,484 to Wu (“Wu”) and U.S. Patent No. 9,608,292 to Gozdz (“Gozdz”).   Regarding claims 1-3 and 5, Hoshina discloses lithium ion batteries comprising positive electrode and negative electrode separated one from another with a separator and electrolyte  in contact with both electrodes.  Hoshina at paragraphs [0167] and [0168].  The positive electrode comprises a current collector coated with active material, as does the negative electrode.  Id. at paragraphs [0159] and [0163].  The negative electrode active material comprises a 50:50 mixture of lithium titanate and titanium niobium oxide.  Id. at paragraph [0288].  Hoshina is silent regarding the ratio of the effective area of the negative electrode plate and the thickness of the negative electrode active material.
Gozdz discloses that controlling the ratio of negative electrode impedance to positive electrode impedance can allow for a fast charging/discharging battery without lithium plating.  Wu discloses that the impedance of an electrode in a battery may be controlled by controlling the effective surface area to thickness ratio of the electrode active material.  Accordingly, Su and Gozdz together teach the person of ordinary skill in the art at the time of invention that the effective area to electrode active material thickness ratio of a negative electrode is a parameter to control in order to arrive at a battery having a preferred negative electrode impedance value that allows for fast charging/discharging without lithium plating.  Accordingly, the recited ratio ranges are considered to be nothing more than the obvious product of routine experimentation with a result effective variable.
Further regarding claim 4, the above necessarily requires optimization of the thickness of the active material.  Thus, the recited thickness range is also considered to be nothing more than the product of routine experimentation with a known result effective variable, since thickness impacts the impedance of the negative electrode.
Further regarding claims 6 and 7, although it is not absolutely clear from Hoshina whether one or both sides of the positive and negative electrode current collector are coated with active material, it is clear that at least one side is coated, thus meeting these claim limitations.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT P MCCONNELL whose telephone number is (571)270-7531. The examiner can normally be reached 9am to 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WYATT P MCCONNELL/Examiner, Art Unit 1727